t c memo united_states tax_court jason m scheurer petitioner v commissioner of internal revenue respondent docket no filed date jason m scheurer pro_se rachel g borden and warren p simonsen for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined deficien- cies an addition_to_tax and penalties as follows 1all statutory references are to the internal_revenue_code in effect for the continued year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure big_number -0- dollar_figure after concessions the issues for decision are whether petitioner for is en- titled by virtue of certain alleged advances of funds to either a business_bad_debt deduction or a partnership loss deduction we hold that he is entitled to neither findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resi- ded in virginia when he petitioned this court continued years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2for petitioner concedes that he received dollar_figure of taxable wages dollar_figure of which he incorrectly reported on a schedule c profit or loss from business is not entitled to deductions in the aggregate amount of dollar_figure as claimed on that schedule c and is liable for an addition_to_tax and to the extent the deficiency is sustained an accuracy-related_penalty as set forth in the notice_of_deficiency for petitioner concedes that he received dollar_figure of taxable wages dollar_figure of which he incorrectly reported on a schedule c is not entitled to deductions in the aggregate amount of dollar_figure as claimed on that schedule c and is liable for an accuracy-related_penalty as set forth in the notice_of_deficiency for and respondent concedes that petitioner is entitled to miscellaneous deductions of dollar_figure and dollar_figure respectively for other expenses on schedule a itemized_deductions all other adjustments apart from those discussed in the text are computational during petitioner worked full time as a financial adviser for part of the year he was employed by wachovia shared resources and raymond james financial services he subsequently worked for both firms as an independent_contractor the tax_deficiency in dispute grows out of petitioner’s involvement with continental financial services cfs a florida sole_proprietorship formed by kevin zinn petitioner had known mr zinn for more than years and they were good friends petitioner was the best man in mr zinn’s wedding cfs originally operated a call center business selling various products and services sometime in it moved to a new location in florida and started a robocall operation that employed to workers using robocalling equip- ment cfs contacted consumers with heavy credit card debt that bore high interest rates in exchange for an upfront fee cfs offered to negotiate with the consu- mer’s bank in an effort to reduce the interest rate if the consumer accepted this offer cfs would charge its fee to the consumer’s credit card in order to charge its fees to consumers’ credit cards cfs needed to have merchant accounts with one or more banks because mr zinn had very poor credit neither he nor cfs could secure a merchant account with any bank mr zinn accordingly sought assistance from petitioner who agreed to use his superior credit to help open merchant accounts on behalf of cfs toward this end petitioner and louis jasikoff in date formed jasi- koff consulting llc jc the partnership_agreement provided that petitioner would be a partner and mr jasikoff a partner petitioner was to be solely responsible for financing jc and mr jasikoff was to be responsible for day-to-day operations including preparing financial statements and tax returns the partnership_agreement stated that jc was being formed for the purpose of providing merchant processing services primarily for but not limited to cfs during and jc set up merchant accounts with banks in four countries including china and the philippines when cfs charged a fee to a con- sumer’s credit card the payment would be remitted to one of those banks the bank would deduct its usual processing charge hold of the payment in re- serve for six months to account for potential refund claims and send the net amount to jc jc would send this net amount to cfs and after the six-month hold was released retain the reserve amount as its profit jc did not set up merchant accounts for or perform merchant processing services for any entity other than cfs cfs began to experience financial problems soon after commencing the robocall operation mr zinn did not have sufficient capital to fund this opera- tion and he sought financial assistance from petitioner petitioner contends that he agreed to provide assistance and that he caused funds to be transferred to cfs in two ways first petitioner alleges that his girlfriend at the time jennifer soden made wire transfers during from her personal bank account to cfs in the aggregate amount of dollar_figure but she testified that she did not know whether this money went to petitioner jc or cfs her bank account statements evidence these trans- fers but neither she nor petitioner could establish that the account numbers to which the funds were wired belonged to cfs ms soden clearly advanced these funds to petitioner or on his behalf because petitioner’s father eventually provided ms soden with enough money to make her whole but there is no evidence apart from petitioner’s testimony that this dollar_figure was actually received by cfs second petitioner alleges that most of the debits to jc’s bank account dur- ing represented loans to cfs but at least dollar_figure of these debits represent- ed payments to ms soden and at least dollar_figure represented payments to petitioner many other debits represented payment of mr jasikoff’s expenses most of the other large debits appeared to be amounts that jc remitted to cfs pursuant to its merchant processing activity mr jasikoff credibly testified that on at least one occasion he withdrew cash from jc’s bank account hand-carried it to florida and distributed it to cfs employees when mr zinn could not make payroll the record includes signed releases from cfs employees evidencing receipt of dollar_figure from mr jasikoff cfs’ financial situation continued to worsen as the financial crisis took its toll petitioner and jc ended their involvement with cfs sometime after jc apparently continued to exist at least in form through petitioner filed a delinquent individual_income_tax_return for on aug- ust on this return he claimed on form_4797 sale of business property a business_bad_debt deduction of dollar_figure attributable to funds he had allegedly advanced directly or through ms soden to cfs which cfs allegedly had not 3mr zinn was incarcerated at the time of trial with an anticipated release date no earlier than petitioner sought to introduce into evidence an affidavit from mr zinn notarized by a prison official that described in general terms the business relationship between jc and cfs respondent objected on hearsay grounds and we took this objection under advisement petitioner stated that the sole purpose of the affidavit was to establish the arrangement between jc and cfs during we conclude that the terms of that arrangement were established by the documentary_evidence and the testimony of petitioner mr jasikoff and a former cfs employee because mr zinn’s affidavit is cumulative of the existing evidence we will sustain respondent’s objection to its admissibility repaid he did not report on that return any income expenses or other pass- through items from jc the irs selected for examination petitioner’s delinquent return and his timely filed return for the irs disallowed the business_bad_debt deduction in full and determined an addition_to_tax and an accuracy-related penal- ty the irs issued petitioner a timely notice_of_deficiency for both years and on date he timely petitioned this court four days later on date jc filed a delinquent form_1065 u s return of partnership income for on this return it reported a loss of dollar_figure which was attributable in large part to claimed prepaid expenses in excess of dollar_figure these prepaid expenses corresponded to funds that pe- titioner allegedly had advanced directly or indirectly to cfs to cover its payroll and other operating_expenses ie the same advances that formed the basis for the bad_debt deduction claimed on petitioner’s individual return for petitioner contends that he is entitled to deduct for hi sec_90 share of jc’s supposed partnership loss or dollar_figure the record includes a copy of a schedule_k-1 partner’s share of income deductions credits etc allegedly is- sued by jc to petitioner for however petitioner submitted no evidence to substantiate the claimed partnership loss apart from the testimony and documentary_evidence discussed above relating to his alleged advances of funds to cfs opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions 503_us_79 sec_1_6001-1 in- come tax regs under certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 but petitioner introduced little if any credible_evidence sec_7491 and he did not maintain all records required by the code sec_7491 he thus bears the burden_of_proof a business_bad_debt deduction sec_166 provides that t here shall be allowed as a deduction any debt which becomes wholly worthless within the taxable_year for a nonbusi- ness bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes completely worthless sec_166 sec_1 a income_tax regs sec_166 defines a business debt as a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business to be eligible to deduct a loss as a business_bad_debt a taxpayer must show that he was engaged in a trade_or_business and that the debt was proximately related to his trade_or_business 66_tc_652 aff’d 601_f2d_734 5th cir sec_1_166-5 income_tax regs to be engaged in a trade_or_business the taxpayer must participate in the activity with continuity and regularity and his primary purpose for engaging in the activity must be for income or profit 480_us_23 the management of one’s investments no matter how extensive is not a trade_or_business 373_us_193 for three distinct reasons we conclude that the irs correctly disallowed the dollar_figure business_bad_debt deduction that petitioner claimed on his return first petitioner failed to substantiate that he advanced dollar_figure to cfs we did not find petitioner to be a particularly credible witness and there is no evidence apart from his testimony that cfs actually received any portion of the dollar_figure wired from ms soden’s bank account petitioner likewise failed to carry his burden of proving that the debits to jc’s bank account constituted loans to cfs as opposed to merchant processing remittances to cfs or payments to mr jasikoff ms soden or petitioner we find that the maximum amount of advances to cfs that petitioner has substantiated is dollar_figure the sum of the receipts that mr jasi- koff got from cfs employees for payment of wages second petitioner did not carry his burden of proving that his advances to cfs such as they were created bona_fide indebtedness a bona_fide debt is a debt arising from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs whether an advance of funds gives rise to a bona_fide debt for tax purposes is determined from all the facts and circumstances see a r lantz co v united st424_f2d_1330 9th cir 407_f2d_1121 n 4th cir aff’g in part vacating in part tcmemo_1967_187 74_tc_476 a gift or contribution_to_capital shall not be considered a debt for purposes of sec_166 sec_1 c income_tax regs see 347_f2d_117 4th cir in determining whether an advance of funds constitutes a bona_fide debt economic reality provides the touchstone shaw v commissioner tcmemo_2013_170 at see 69_tc_814 w heth- er the advances are debt or equity depends on the economic_substance of the transactions if a third-party lender would not have lent funds on the same terms an inference arises that the advance is not a true loan see 398_f2d_694 3d cir an important factor in de- ciding the character of an advance is whether the purported creditor expects that the amount will be repaid see cma consol inc v commissioner tcmemo_2005_16 89_tcm_701 advances made to an insolvent_debtor gen- erally do not create debts for tax purposes but are characterized as capital contri- butions or gifts see road materials inc f 2d pincite listing doubtful prospects of repayment as an important factor in deciding whether an uncon- ditional obligation to repay exists dixie dairies corp t c pincite davis t c pincite there is no evidence to support petitioner’s contention that any funds he ad- vanced to cfs gave rise to a bona_fide loan there was no promissory note no fixed or determinable amount due no specified interest rate no principal due_date and no requirement of security see 748_f2d_1365 9th cir rev’g tcmemo_1983_120 464_f2d_394 5th cir cma consol inc t c m cch pincite it seems obvious that no bank would have lent money to mr zinn or cfs in indeed the reason that mr zinn sought merchant processing assistance from petitioner was that his credit was too poor to enable him to open merchant accounts himself the only advances to cfs that petitioner substantiated were mr jasikoff’s payment of wages to its employees when mr zinn could not make payroll but if mr zinn could not pay his debts as they became due he was very likely insolvent because the prospects of repayment from an insolvent person are quite doubtful this fact strongly suggests that mr jasikoff’s dollar_figure advance did not give rise to bona_fide debt see road materials inc f 2d pincite evaluating all of the evidence and testimony in light of the relevant factors we conclude that petition- er’s advances of funds to cfs to the extent he substantiated them did not consti- tute bona_fide debt third even if petitioner could prove that his advances to cfs created bona_fide indebtedness he did not prove that the debt was a business_bad_debt quali- fying for deduction under sec_166 a loss is deductible as a business_bad_debt only if the taxpayer is in a business and the debt in question is proximately related to that business 405_us_93 136_tc_263 to determine whether a loss is proximately related to the taxpayer’s business we evaluate his dominant motive for making the loan generes u s pincite we conclude that petitioner has failed to show that the advances to the ex- tent substantiated became business bad_debts under sec_166 petitioner was not engaged in the trade_or_business of lending money during he worked full time during that year as a financial adviser and there is no evidence that he ever lent money to anyone else we find no evidentiary support for the propo- sition that his alleged loan to cfs was a debt created or acquired in connec- tion with a trade_or_business of lending money in which he was engaged during see sec_166 nor was any alleged loan incurred in the taxpay- er’s trade_or_business namely petitioner’s occupation as a financial adviser see sec_166 we find that petitioner’s dominant motivation for advancing funds to cfs was personal stemming from his longtime friendship with mr zinn he was fully aware that mr zinn had very poor credit and it is highly unlikely that he would have advanced funds under these circumstances unless mr zinn had been a close personal friend because petitioner’s primary motivation for advancing funds was personal we find that the advances to the extent substantiated were not proximately related to any business in which petitioner during was engaged b partnership loss in his post-trial briefs petitioner largely abandoned his claim to a business_bad_debt deduction and instead claimed entitlement to deduct his share of a part- nership loss allegedly incurred by jc on its delinquent form_1065 for filed in date jc reported gross_receipts of dollar_figure representing its receipts from the merchant accounts and cost_of_goods_sold of dollar_figure representing its net payments to cfs jc reported an overall loss of dollar_figure attributable largely to claimed prepaid expenses in excess of dollar_figure these prepaid ex- penses corresponded to the funds that petitioner or jc had allegedly advanced to cfs to cover its payroll and other operating_expenses ie the same advances that formed the basis for the bad_debt deduction that petitioner claimed on his individ- ual return he contends that he is entitled to deduct hi sec_90 share of jc’s sup- posed partnership loss or dollar_figure in support of this theory petitioner asserts that jc was in the robocalling trade_or_business that jc hired cfs as an independent_contractor to operate thi sec_4in his post-trial briefs petitioner contends that the partnership loss deduc- tion to which he is entitled is dollar_figure representing the advances to cfs that he claimed to have substantiated business and that jc in advancing funds to cfs was defraying prepaid expenses of its own trade_or_business this argument initially suffers from the same flaw as petitioner’s bad_debt argument namely lack of substantiation as discussed previously petitioner substantiated at most dollar_figure of advances to cfs and he substantiated none of jc’s other expenses more fundamentally there is no evidentiary support for petitioner’s char- acterization of the relationship jc clearly was not in the robocalling trade_or_business that business was conducted exclusively by cfs and it sec_30 to em- ployees the partnership_agreement between petitioner and mr jasikoff stated that the partnership was being formed for the purpose of providing merchant pro- cessing services primarily for but not limited to cfs the agreement recited no other purpose and merchant processing was the only business that jc ever conducted petitioner thus has the relationship precisely backwards it was cfs that hired jc as an independent_contractor to act as cfs’ agent in setting up merchant accounts to facilitate cfs’ robocalling business in short when mr jasikoff expended dollar_figure from jc’s bank account to defray cfs’ payroll costs jc was not paying its own expenses rather it was paying cfs’ expenses and petitioner admitted that jc was under no obligation to do this the rule is well established that a taxpayer such as jc generally cannot deduct the expenses of a third party such as cfs see 308_us_488 132_f2d_306 3d cir jc’s voluntary payment is best characterized as a capital_contribution or as a gift to cfs motivated by petitioner’s friendship with mr zinn jc’s voluntary payment to cfs is not a valid partnership expense of jc that could give rise to a net partnership loss that could flow through to petitioner there is a narrow exception to the rule that a taxpayer cannot claim a deduc- tion for paying a third party’s expenses that exception applies where the taxpayer’s motive for paying the other’s obligation is to protect or promote the taxpayer’s own business and the expenditure is an ordinary and necessary ex- pense of the taxpayer’s business 48_tc_679 fargo v commissioner tcmemo_2015_96 at dietrick v com- missioner tcmemo_1988_180 55_tcm_706 aff’d 881_f2d_336 6th cir petitioner did not carry his burden of proving that jc’s motive for defraying cfs’ payroll expenses was to promote jc’s own business petitioner’s strong per- sonal motivation for helping mr zinn greatly suggests that this advance was a gift or capital_investment not a business_expense and cfs’ dire financial situation made it unlikely that jc would have an ongoing merchant processing business to promote see dietrick t c m cch pincite because petitioner has not established that jc’s motive for paying cfs’ expenses was to protect or promote its own business we need not address whether the expenses were ordi- nary and necessary expenses of jc’s business we conclude that petitioner is not entitled to any partnership loss deduction for because he did not prove the existence or amount of such a loss to reflect the foregoing and the concessions of the parties decision will be entered under rule 5respondent contends that any partnership loss passed through to petitioner from jc would be a passive_activity_loss nondeductible under sec_469 because petitioner did not materially participate in jc’s trade_or_business see sec_469 in view of our disposition we need not address this alternative argument
